— Judgment unanimously affirmed. Memorandum: Appellant contends that he was denied a speedy trial with respect to the period from October 28, 1976 to July 15, 1977, a period of 8 months and 17 days. His argument fails because upon computing the excludable time permitted for "appeals” and "other periods of delay occasioned by exceptional circumstances” (CPL 30.30, subd 4, pars [a], [g]), the People were ready for trial within six months of the commencement of a criminal action (CPL 30.30 subd 1, par [a]). We consider that it was an exceptional circumstance that three different District Attorneys were responsible for taking action with respect to this case within a period of several months. The first District Attorney was superseded by order of the Governor of New York by the second, who was defeated in an election and succeeded by the third. In this time interval more than one third of the then existing District Attorney’s staff was replaced. The newly-elected District Attorney was ready for trial within the six months mandated after exclusion of the periods of time referred to. We have considered the other arguments raised by appellant and find them to be without merit. (Appeal from judgment of Onondaga County Court — attempted rape, first degree.) Present — Cardamone, J. P., Simons, Dillon, Schnepp and Witmer, JJ.